Exhibit 10.11.7

Teradata Stock Incentive Plan

2007 Director Restricted Stock Unit Grant Statement

 

Name of Grantee

   Soc. Sec. #    Grant Date    No. of Restricted Stock Units                  

You have been awarded a number of restricted stock units (the “Stock Units”)
under the 2007 Stock Incentive Plan (the “Plan”) of Teradata Corporation
(“Teradata”), subject to the terms and conditions of this 2007 Director
Restricted Stock Unit Grant Statement (this “Statement”) and the Plan.

1. The Stock Units will vest during the one-year period beginning on the date
upon which the Stock Units were granted (the “Grant Date”), in equal quarterly
installments commencing three (3) months after the Grant Date, provided you
continue to serve as a Director of Teradata until each vesting date.
Notwithstanding the foregoing, if the Grant Date of your Stock Units is the date
of an Annual Meeting of Stockholders, then, the fourth quarterly vesting will
occur only if you continue to serve as a Director until the earlier of (a) the
first Annual Meeting of Stockholders following the grant date and (b) the first
(1st) anniversary of the Grant Date.

2. The Stock Units will become fully vested if, prior to the one-year
anniversary of the Grant Date, you die while serving as a Director of Teradata.

3. The vesting schedule will accelerate and the Stock Units will become fully
vested if (1) a Change in Control (as defined in Section 10(b) of the Plan)
occurs, and (2) you cease to serve as a Director of Teradata within twenty-four
(24) months after the Change in Control for any reason other than your willful
engaging in illegal conduct or gross misconduct, as determined by the
affirmative vote of a majority of the entire membership of the Board of
Directors of Teradata.

4. When vested, the Stock Units will be paid to you in shares of Teradata common
stock, such that one (1) Stock Unit equals one (1) share of Teradata common
stock.

5. Any cash dividends declared before your vesting dates on the shares
underlying the Stock Units shall be converted to additional Stock Units subject
to the terms of this Statement, based on the Fair Market Value (as defined in
the Plan) of Teradata common stock on the date the dividend is declared.

6. You may designate one or more beneficiaries to receive all or part of any
shares to be distributed in case of your death, and you may change or revoke
such designation at any time. In the event of your death, any shares
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Statement. Any other shares will be distributable to your estate. If there shall
be any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares in question may be transferred to your
estate, in which event Teradata will have no further liability to anyone with
respect to such shares.



--------------------------------------------------------------------------------

7. The terms of this award of Stock Units as evidenced by this agreement may be
amended by the Teradata Board of Directors or its Committee on Directors and
Governance or Compensation and Human Resource Committee, provided that no such
amendment shall impair your rights hereunder without your consent.

8. In the event of a conflict between the terms and conditions of this Statement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.

 

2